          Case 2:21-cv-01462-JHS Document 1 Filed 03/28/21 Page 1 of 21




               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA


By: Carmencita Maria Pedro                      Civil Action No. ______________
                        pro se Plaintiff
                                                  Civil Rights Cause of Action in
           P.O. Box 15616                   Employment Discrimination Pursuant to
       541 North Paxon Street                Section 1981 of the Civil Rights Act of
       Philadelphia, PA 19131                1866, as amended; and Title VII of the
        (267) 670-3721 mobile               Civil Rights Act; and the Americans with
     carmencitapedro@gmail.com                Disabilities Act, as amended; and the
                                            Age Discrimination in Employment Act,
                                            as amended; and Title I of the Workforce
                                                Innovation and Opportunity Act.


                        CARMENCITA MARÍA PEDRO
                                                                     pro se Plaintiff

                                           v.

  UNITED STATES EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
     CITY OF PHILADELPHIA COMMISSION ON HUMAN RELATIONS
                    PHILADELPHIA WORKS, INC.
      H. PATRICK CLANCY, individually and in his professional capacity
  DISTRICT 1199C NATIONAL UNION OF HOSPITAL AND HEALTH CARE
                    WORKERS, AFSCME, AFL-CIO
            DISTRICT 1199C TRAINING & UPGRADING FUND
      CHERYL FELDMAN, individually and in her professional capacities
    ELIZABETH HAMMOND, individually and in her professional capacity
    ANGELICA VELASQUEZ, individually and in her professional capacity
                      FREEDMAN & LORRY, P.C.
   NEIL GOLDSTEIN, Esquire, individually and in his professional capacity
  SUSAN A. MURRAY, Esquire, individually and in her professional capacity
                     THE AMOORE GROUP, INC.
                                                                   Defendants


                                 COMPLAINT
        Case 2:21-cv-01462-JHS Document 1 Filed 03/28/21 Page 2 of 21
                                      2


       AND NOW, the pro se Plaintiff, Carmencita María Pedro, hereby files

this civil rights cause of action in employment discrimination against the

above-captioned Defendants pursuant to the legal rights that are afforded

to her under, inter alia, Section 1981 of the Civil Rights Act of 1866, as

amended; and Title VII of the Civil Rights Act; and the Americans with

Disabilities Act, as amended; and the Age Discrimination in Employment

Act, as amended; and Title I of the Workforce Innovation and Opportunity

Act.

       The instant civil rights lawsuit relates to, arises from and grows out

of the two (2) Charges of Discrimination (“Charges”) that Ms. Pedro

filed with the United States Equal Employment Opportunity Commission

(“EEOC”) in-person at the Philadelphia District Office on Monday,

30 September 2019 [EEOC Charge No. 530-2019-01160 (PCHR Charge No.

2019-11-06-2418) – Carmencita María Pedro v. District 1199C Training &

Upgrading Fund for Philadelphia Hospital and Health Care Employees, et

al.] and Wednesday, 30 October 2019 [EEOC Charge No. 530-2020-00676 –

Carmencita María Pedro v. The Amoore Group, Inc.]. The instant civil

rights lawsuit is also hereby filed in connection with and in furtherance of

the Civil Action No. 20-01397 – Carmencita María Pedro v. Philadelphia

Works, Inc., et al. that she commenced on 12 March 2020. All the factual
       Case 2:21-cv-01462-JHS Document 1 Filed 03/28/21 Page 3 of 21
                                      3


allegations pled within EEOC Charge No. 530-2019-01160 (PCHR Charge

No. 2019-11-06-2418), EEOC Charge No. 530-2020-00676 and Civil Action

No. 20-01397 are hereby incorporated into and made part hereof, by

reference, as though set forth and full herein.

     By and through this civil rights cause of action, Ms. Pedro seeks to

compel the forthwith production of the supposed “findings” that were

adopted and entered by the EEOC [EEOC Charge No. 530-2019-01160

(PCHR Charge No. 2019-11-06-2418) – Carmencita María Pedro v. District

1199C Training & Upgrading Fund for Philadelphia Hospital and Health

Care Employees, et. al.] and [EEOC Charge No. 530-2020-00676 –

Carmencita María Pedro v. The Amoore Group, Inc.] and the full and

complete Charge Files pertaining to said Charges, which are currently in

the possession, custody and control of the EEOC and the City of

Philadelphia Commission on Human Relations (“PCHR”). The instant civil

rights lawsuit and Civil Action No. 20-01397 are subject to supplementation

and amendment as deemed necessary.
    Case 2:21-cv-01462-JHS Document 1 Filed 03/28/21 Page 4 of 21
                                   4


                     JURISDICTION & VENUE

1. This Court has subject matter jurisdiction over this civil rights cause

  of action, as it concerns violations of federal statutes and regulations,

  in particular, the following:

     a. Section 1981 of the Civil Rights Act of 1866, as amended,

        42 U.S.C. § 1981.

     b. Title VII of the Civil Rights Act of 1964, 42 U.S.C. 2000e et seq.,

        and its implementing regulations at 29 C.F.R. § 1600 – § 1606.

     c. Americans with Disabilities Act of 1990, as amended, 42 U.S.C.

        § 12101 et seq., and its implementing regulations at 29 C.F.R.

        § 1630.

     d. Age Discrimination in Employment Act of 1967, as amended,

        29 U.S.C. § 621 – § 634 and its implementing regulations at

        29 C.F.R. § 1625.

     e. Title I of the Workforce Innovation and Opportunity Act,

        29 U.S.C. § 3101 et seq. and its implementing regulations at

        20 C.F.R. § 680 et seq.
       Case 2:21-cv-01462-JHS Document 1 Filed 03/28/21 Page 5 of 21
                                      5


  2. This Court has jurisdiction over all the parties to this civil rights cause

     of action, who were – at all times relevant – doing business in and/or

     residing within the Eastern District of Pennsylvania.

  3. Venue is proper in the Eastern District of Pennsylvania, in that, the

     events and offenses pled herein occurred within the Commonwealth

     of Pennsylvania, City and County of Philadelphia.

                                  PARTIES

The Plaintiff

  4. The pro se Plaintiff is Carmencita María Pedro.

        a. Ms. Pedro is a woman age 49 of Afro-Latino (Puerto Rican)

           descent and the color and hue of her skin is dark.

        b. Ms. Pedro brings this civil rights cause of action in her capacities

           1.) as a natural born United States citizen residing in the City

           and County of Philadelphia, Pennsylvania; 2.) as an intended

           beneficiary under Title I of WIOA with an intangible right to

           honest services; and 3.) as a former customer of both

           Philadelphia Works, Inc. and the PA CareerLink Philadelphia

           System pursuant to Title I of WIOA.
      Case 2:21-cv-01462-JHS Document 1 Filed 03/28/21 Page 6 of 21
                                       6


The Defendants

  5. Defendant    United     States        Equal   Employment       Opportunity

     Commission (hereinafter “Defendant EEOC”) is a federal agency

     “responsible for enforcing federal laws that make it illegal to

     discriminate against a job applicant or an employee because of the

     person's race, color, religion, sex (including pregnancy, transgender

     status, and sexual orientation), national origin, age (40 or older),

     disability or genetic information.” www.eeoc.gov/overview

  6. Defendant EEOC maintains a District Office in the City and County

     of Philadelphia, as indicated infra.

  7. Defendant City of Philadelphia Commission on Human Relations

     (hereinafter “Defendant PCHR”) is an agency of the municipal

     government of the City and County of Philadelphia and a recipient of

     federal financial assistance under a Workshare Agreement with

     Defendant    EEOC     acting     under    color   of   state   and   federal

     nondiscrimination laws and regulations.

        a. The “History” of Defendant PCHR is reported as follows:

           “Established in 1951 under the City’s Home Rule Charter, the

           Philadelphia Commission on Human Relations is the local
    Case 2:21-cv-01462-JHS Document 1 Filed 03/28/21 Page 7 of 21
                                     7


        agency that enforces the civil rights laws and deals with matters

        of      intergroup       conflict       within      the     City      of

        Philadelphia.”https://www.phila.gov/HumanRelations/AboutUs

        /Pages/default.aspx

     b. The purported “Mission” of the PCHR is the following: “To

        enforce the City's laws prohibiting discrimination, to promote

        equal rights and opportunities of all Philadelphians, and to

        advance community relations across differences such as race,

        religion,   ethnicity,     disability      or    sexual    orientation.”

        https://www.phila.gov/HumanRelations/AboutUs/Pages/default

        .aspx

8. Defendant    Philadelphia     Works,     Inc.    (hereinafter    “Defendant

  Philadelphia Works”) is a quasi-municipal government agency and

  recipient of federal financial assistance that is incorporated as a

  non-profit organization in the Commonwealth of Pennsylvania and

  acts under color of state law with a mandate to serve as the local

  workforce development board for the City and County of Philadelphia

  and as the fiduciary for the PA CareerLink Philadelphia System,
        Case 2:21-cv-01462-JHS Document 1 Filed 03/28/21 Page 8 of 21
                                      8


      which is also a state agency of the Commonwealth and an American

      Job Center pursuant to WIOA.1

    9. Defendant H. Patrick Clancy is a white man who Mayor James F.

      Kenney appointed to serve as the President and Chief Executive

      Officer of Defendant Philadelphia Works effective 19 December 2016.

    10. Defendant H. Patrick Clancy and Mayor Kenney have maintained a

       personal friendship since childhood.

    11. At all times relevant, Defendant H. Patrick Clancy has been

       employed as President & CEO of Defendant Philadelphia Works.

    12. At all times relevant, Defendant H. Patrick Clancy has occupied a

       seat on the Board of Directors of Defendant Philadelphia Works in

       his official capacity as President & CEO.

    13. At all times relevant, Defendant H. Patrick Clancy has held fiduciary

       duties under Title I of WIOA in his official capacity as President &

       CEO of Defendant Philadelphia Works.




1 FAQ: “Who runs the PA CareerLink Centers in Philadelphia?” Answer:
“Philadelphia Works, Inc. contracts local service providers to operate the
four    PA    CareerLink    Centers     and     related   services.”   See
https://www.pacareerlinkphl.org/faqs/.
         Case 2:21-cv-01462-JHS Document 1 Filed 03/28/21 Page 9 of 21
                                       9


     14. Defendant District 1199C National Union of Hospital and Health

        Care Employees, AFSCME, AFL-CIO is a labor union located in the

        City and County of Philadelphia (hereinafter “Defendant District

        1199C NUHHCE-AFSCME”).

     15. Defendant District 1199C Training & Upgrading Fund was “created

        in 1974 by collective bargaining agreements between District 1199C

        of the National Union of Hospital & Health Care Employees

        (NUHHCE) and 11 Philadelphia hospitals” (hereinafter “Defendant

        District 1199C Fund”).2

     16. Defendant Cheryl Feldman is a white woman who has been employed

        as the Executive Director of Defendant District 1199C Fund since

        2002.

     17. At all times relevant, Defendant Cheryl Feldman has served as a

        Member of the Board of Directors of Defendant Philadelphia Works

        as an appointee of Mayor Kenney.




2   See https://www.1199ctraining.org/about.
    Case 2:21-cv-01462-JHS Document 1 Filed 03/28/21 Page 10 of 21
                                  10


18. At all times relevant, Defendant Cheryl Feldman has served on the

   Board of Directors of Philadelphia Works in her official capacity as

   Executive Director of Defendant District 1199C Fund.

19. At all times relevant, Defendant Cheryl Feldman has concurrently

   acted in both her official capacities as Executive Director of

   Defendant District 1199C Fund and as a Board Member of Defendant

   Philadelphia Works.

20. At all times relevant, Defendant Cheryl Feldman has held fiduciary

   duties under Title I of WIOA in both her official capacities as

   Executive Director of Defendant District 1199C Fund and as a Board

   Member of Defendant Philadelphia Works.

21. At all times relevant, Defendant Cheryl Feldman has maintained

   personal friendships with Defendant H. Patrick Clancy, Mayor

   Kenney, and Rue Landau, Esquire, former Executive Director of the

   PCHR who served as an appointee of Mayor Kenney’s at all times

   relevant until January 2021.

22. Defendant Elizabeth Hammond is a woman of African descent

   formerly employed by Defendant District 1199C Fund under the

   supervision of Defendant Cheryl Feldman.
   Case 2:21-cv-01462-JHS Document 1 Filed 03/28/21 Page 11 of 21
                                  11


23. At all times relevant, Defendant Elizabeth Hammond was an

   employee of Defendant District 1199C Fund in the capacity of

   Director of Human Resources.

24. Defendant Angelica Velasquez is a woman of Hispanic/Latino

   descent formerly employed by Defendant District 1199C Fund under

   the supervision of Defendant Cheryl Feldman.

25. At all times relevant, Defendant Angelica Velasquez was an

   employee of Defendant District 1199C Fund in the capacity of

   Program Lead.

26. Defendant Freedman & Lorry, P.C. (hereinafter “Defendant

   Freedman & Lorry”) is a law firm located in the City and County of

   Philadelphia.

27. Defendant Neal Goldstein, Esquire is a white man and an attorney

   licensed to practice law by the Commonwealth of Pennsylvania [PA

   Attorney ID No. 17589].

28. At all times relevant, Defendant Neal Goldstein has served as

   President of Freedman & Lorry.
   Case 2:21-cv-01462-JHS Document 1 Filed 03/28/21 Page 12 of 21
                                 12


29. Defendant Susan A. Murray, Esquire is a female attorney licensed

   to practice law by the Commonwealth of Pennsylvania [PA Attorney

   ID No. 53036] (hereinafter “Defendant Susan Murray”), who is

   employed by Defendant Freedman & Lorry.

30. At all times relevant, Defendant Freedman & Lorry, Defendant Neal

   Goldstein and Defendant Susan Murray have served as legal counsel

   for the Respondents to Ms. Pedro’s Charge of Discrimination, namely:

   Defendant District 1199C NUHHCE-AFSCME, Defendant District

   1199C Fund, Defendant Cheryl Feldman, Defendant Elizabeth

   Hammond and Defendant Angelica Velasquez.

31. Defendant The Amoore Group, Inc. (hereinafter “Defendant The

   Amoore Group”) is a for-profit corporation registered with the

   Commonwealth of Pennsylvania, Department of State (“PA DOS”)

   [PA Business Entity No. 2843359].

32. As of the instant date, Renee Amoore (deceased) is listed as

   “President” of Defendant The Amoore Group according to the PA

   DOS.

33. The Defendants’ contact information appears in Table I infra at

   p. 13 – 14 infra.
               Case 2:21-cv-01462-JHS Document 1 Filed 03/28/21 Page 13 of 21
                                                  13


                          Table I: Defendants’ Contact Information

 Defendants’ Name       Employer           Address        Phone Number           Website/Email
 United States Equal      N/A           801 Market St.    (267) 589-9700         www.eeoc.gov
    Employment                             13 Floor
     Opportunity                       Philadelphia, PA                    Jamie.Williamson@eeoc.gov
     Commission                             19107
 City of Philadelphia      N/A           601 Walnut       (215) 686-4670     https://www.phila.gov/
   Commission on                            Street                              HumanRelations
  Human Relations                      Suite 300 South                         /Pages/default.aspx
                                       Philadelphia, PA
                                            19106                            randy.duque@phila.gov

Philadelphia Works,        N/A         1617 JFK Blvd.     (215) 963-2100      www.philaworks.org
        Inc.                              13th Floor
                                       Philadelphia, PA
                                            19103
  H. Patrick Clancy     Philadelphia   1617 JFK Blvd.     (215) 963-2100    pclancy@philaworks.org
                        Works, Inc.       13th Floor
                                       Philadelphia, PA
                                            19103
  District 1199C           N/A         1319 Locust St.    (215) 735-1300     www.1199cnuhhce.org
NUHHCE-AFSCME                          Philadelphia, PA
                                            19107
    District 1199C         N/A         100 S. Broad St.   (215) 568-2220     www.1199ctraining.org
Training & Upgrading                      10th Floor
         Fund                          Philadelphia, PA
                                            19110
  Cheryl Feldman          District     100 S. Broad St.   (215) 568-2220   cfeldman@1199ctraining.org
                          1199C           10th Floor
                        Training &     Philadelphia, PA
                        Upgrading           19110
                           Fund
Elizabeth Hammond       c/o District   100 S. Broad St.   (215) 568-2220   cfeldman@1199ctraining.org
                          1199C           10th Floor
        AND             Training &     Philadelphia, PA
                        Upgrading           19110
 Angelica Velasquez      Fund and
                          Cheryl
                         Feldman
 Freedman & Lorry,          N/A        1601 Market St.    (215) 925-8400    www.freedmanlorry.com
       P.C.                               Suite 1500
                                       Philadelphia, PA
                                            19103
              Case 2:21-cv-01462-JHS Document 1 Filed 03/28/21 Page 14 of 21
                                                 14


Defendants’ Name     Employer          Address             Phone              Website/Email
                                                          Number
  Neal Goldstein    Freedman &      1601 Market St.    (215) 925-8400 ngoldstein@freedmanlorry.com
                    Lorry, P.C.        Suite 1500
                                    Philadelphia, PA
                                         19103
  Susan Murray      Freedman &      1601 Market St.    (215) 925-8400   smurray@freedmanlorry.com
                    Lorry, P.C.        Suite 1500
                                    Philadelphia, PA
                                         19103
The Amoore Group,      N/A         150 Allendale Rd.   (610) 992-0555     www.amooregroup.org
      Inc.                              Bldg. #2
                                       Suite 2200
                                    King Of Prussia,
                                       PA 19406


                                  FACTUAL ALLEGATIONS

     Carmencita María Pedro v. District 1199c Training & Upgrading Fund for
     Philadelphia Hospital and Health Care Employees, et al.:

            On 30 September 2019, Ms. Pedro filed a handwritten Charge of

     Discrimination with Defendant EEOC [Charge No. 530-2019-01160]

     in-person at the Philadelphia District Office. Subsequently, Defendant

     EEOC prepared a perfected Charge and dually filed it with Defendant

     PCHR [PCHR Charge No. 2019-11-06-2418], at which time it was

     unbeknown to Ms. Pedro that a malicious agenda was afoot to intentionally

     derail any and all investigations of her discrimination and retaliation claims

     as a machination to shield the Defendants from legal accountability

     and financial liability, namely: Defendant Philadelphia Works; Defendant

     H. Patrick Clancy; Defendant District 1199C NUHHCE-AFSCME;
       Case 2:21-cv-01462-JHS Document 1 Filed 03/28/21 Page 15 of 21
                                     15


Defendant District 1199C Fund; Defendant Cheryl Feldman; Defendant

Elizabeth Hammond; Defendant Angelica Velasquez; Defendant Freedman

& Lorry; Defendant Neal Goldstein; Defendant Susan Murray; and

Defendant The Amoore Group.

     Thereafter, Defendant EEOC transferred the purported investigation

of Ms. Pedro’s Charge No. 530-2020-01160 to Defendant PCHR under

a federally funded Workshare Agreement, where it became apparent that

the dual filing of her Charge with Defendant PCHR that was initiated by

Defendant EEOC via email dated 2 October 2019 and Defendant EEOC’s

decision to transfer the purported investigation of said Charge to Defendant

PCHR via letter dated 5 November 2019 occurred in collusion and

subterfuge with the Defendants for the benefit of two municipal government

agencies: Defendant PCHR and Defendant Philadelphia Works; and for the

benefit of a union: Defendant District 1199C NUHHCE-AFSCME; and for

the benefit of a union nonprofit: Defendant District 1199C Fund; and for the

benefit of their respective officers, employees, board members and legal

representatives: Defendant H. Patrick Clancy, Defendant Cheryl Feldman,

Defendant Elizabeth Hammond, Defendant Angelica Velasquez, Defendant

Freedman & Lorry, Defendant Neal Goldstein, and Defendant Susan

Murray and others presently known and unknown.
       Case 2:21-cv-01462-JHS Document 1 Filed 03/28/21 Page 16 of 21
                                       16


      Defendant EEOC deliberately misled Ms. Pedro to unwittingly assent

to the submission of her Charge to Defendant PCHR upon the false

representation that her Charge would actually be “investigated” by

Defendant PCHR and that Defendant PCHR would actually issue “findings”

at the conclusion of its purported investigation. However, Defendant EEOC

transferred Ms. Pedro’s Charge to Defendant PCHR to prevent the

investigation of her civil rights claims indefinitely.

      By email dated 24 December 2020, Ms. Pedro requested the issuance

of her Notice of Right to Sue and the production of the Charge File pursuant

to the Freedom of Information Act (“FOIA”).

      In response thereto, Defendant EEOC issued a Notice a Right to Sue

to Ms. Pedro dated 28 December 2020 that is signed by Jamie R.

Williamson, Director of the EEOC Philadelphia District Office and explicitly

states, in pertinent part, the following:

“The EEOC has adopted the findings of the state or local fair employment

              practices agency that investigated this charge.”

      Throughout January 2021 and February 2021, Ms. Pedro submitted

multiple written requests by emails addressed to Director Williamson and

to employees and legal representatives of Defendant PCHR for:
       Case 2:21-cv-01462-JHS Document 1 Filed 03/28/21 Page 17 of 21
                                      17


1.) disclosure of the supposed “findings of the state or local fair employment

practices agency” – Defendant PCHR – who Defendant EEOC claims

“investigated” Ms. Pedro’s Charge; and 2.) production of the Charge File.

In her writings, Ms. Pedro served Director Williamson, Defendant EEOC

and Defendant PCHR with notice of her intent to amend Civil Action

No. 20-01397 and she informed them that she sought to discover the

supposed “findings” and obtain the Charge File for that express purpose.

     As of the date and time of this civil rights lawsuit, neither Defendant

EEOC nor Defendant PCHR have ever served, provided or shared with

Ms. Pedro with a copy of the supposed “findings of the state or local fair

employment practices agency” – Defendant PCHR – who Defendant EEOC

claims “investigated” Ms. Pedro’s Charge under a federally funded

Workshare Agreement.

     At all times relevant, both Defendant EEOC and Defendant PCHR

have intentionally denied Ms. Pedro knowledge of the supposed “findings”

and access to the Charge File for the improper purpose and unlawful

objective of intentionally obstructing her legal and civil right to sue

Defendant Philadelphia Works; Defendant H. Patrick Clancy; Defendant

District 1199C NUHHCE-AFSCME; Defendant District 1199C Fund;
      Case 2:21-cv-01462-JHS Document 1 Filed 03/28/21 Page 18 of 21
                                    18


Defendant Cheryl Feldman; Defendant Elizabeth Hammond; Defendant

Angelica Velasquez; Defendant Freedman & Lorry; Defendant Neal

Goldstein; and Defendant Susan Murray.

      At all times relevant, both Defendant EEOC and Defendant PCHR

have illegally withheld the supposed “findings” and the Charge File in

secret from Ms. Pedro.

     In sum, there is absolutely no evidence whatsoever that Defendant

PCHR “investigated” Ms. Pedro’s Charge [EEOC No. Carmencita María

Pedro v. District 1199c Training & Upgrading Fund for Philadelphia

Hospital and Health Care Employees, et al. [EEOC Charge No. 530-2019-

01160 (PCHR Charge No. 2019-11-06-2418)] under its federally funded

Workshare Agreement with Defendant EEOC. Further, there is absolutely

no evidence whatsoever that Defendant PCHR issued any “findings.”

Moreover, there is absolutely no evidence whatsoever that Defendant EEOC

received and reviewed the “findings of the state or local fair employment

practices agency” – Defendant PCHR – who it claims “investigated”

Ms. Pedro’s Charge.
       Case 2:21-cv-01462-JHS Document 1 Filed 03/28/21 Page 19 of 21
                                       19


Carmencita María Pedro v. The Amoore Group:

      For the very first time on 28 December 2020, Defendant EEOC issued

a Notice a Right to Sue to Ms. Pedro signed by Director Williamson, which

explicitly states, in pertinent part, the following:

                 “The EEOC issues the following determination:

  Based upon its investigation, the EEOC is unable to conclude that the

information obtained establishes violations of the statutes. This does not

certify that the respondent is in compliance with the statutes. No finding

  is made as to any other issues that might be construed as having been

                            raised by this charge.”

      Defendant EEOC emailed said Notice of Right to Sue to Ms. Pedro on

28 December 2020 at 8:27 AM. Prior to 28 December 2020, Defendant EEOC

did not mail, or email or otherwise issue to Ms. Pedro any Notice of Right to

Sue for EEOC Charge No. 530-2020-00676.

      In sum, there is absolutely no evidence whatsoever that Defendant

EEOC actually conducted an “investigation” of Ms. Pedro’s Charge.

The Charge File produced by Defendant EEOC in response to Ms. Pedro’s

FOIA request for EEOC Charge No. 530-2020-00676 is incomplete, in that,

it is apparent that Defendant EEOC deliberately excluded documents from
       Case 2:21-cv-01462-JHS Document 1 Filed 03/28/21 Page 20 of 21
                                     20


disclosure without explanation, including, but not limited to the Position

Statement of Defendant The Amoore Group.

     WHEREFORE, Ms. Pedro seeks to compel the production of any and

all “findings” adopted and entered by Defendant EEOC and the full and

complete Charge Files for both Carmencita María Pedro v. District 1199c

Training & Upgrading Fund for Philadelphia Hospital and Health Care

Employees, et al. [EEOC Charge No. 530-2019-01160 (PCHR Charge No.

2019-11-06-2418)] and Carmencita María Pedro v. The Amoore Group

[EEOC Charge No. 530-2020-00676] in order that she may amend her civil

rights lawsuits and sue Defendant Philadelphia Works; Defendant

H. Patrick Clancy; Defendant District 1199C NUHHCE-AFSCME;

Defendant District 1199C Fund; Defendant Cheryl Feldman; Defendant

Elizabeth Hammond; Defendant Angelica Velasquez; Defendant Freedman

& Lorry; Defendant Neal Goldstein; Defendant Susan Murray; and

Defendant The Amoore Group for their willful violations of Section 1981 of

the Civil Rights Act of 1866, as amended; and Title VII of the Civil Rights

Act; and the Americans with Disabilities Act, as amended; and the Age

Discrimination in Employment Act, as amended; and Title I of the

Workforce Innovation and Opportunity Act.
      Case 2:21-cv-01462-JHS Document 1 Filed 03/28/21 Page 21 of 21
                                    21


                                                   Respectfully submitted,

                                         /s/ CARMENCITA MARÍA PEDRO

                                                 Carmencita María Pedro




Date: Sunday, 28 March 2021
